EVAN A. EVANS, Circuit Judge
(dissenting). I believe that a jury question was presented by the evidence showing the engineer’s failure to co-operate with the plaintiff, who was undertaking a more or less hazardous task in repairing the bell ringer.
Differences of opinion concerning the possible and yet legitimate finding of a jury Respecting the actions of the so-called “reasonably prudent man” account for our inability to agree. At best this supposi-titious individual cannot be endowed with qualities and mental attributes definable in absolute terms. He is in a sense the creature of the composite mind.of the jury. Viewed from the standpoint of 12 jurors, he may be chargeable with more information and possessed of greater insight than he would be were he the creation of the trial judge, who, a jury being waived, would determine the presence or absence of ordinary care. It likewise must be conceded that different members of the same jury might well entertain different views concerning the mental stature of a “reasonably prudent man.”
Yet he is the yardstick, his action the criterion, by which the conduct and actions of others must be measured. Not being a fixed and *385definite standard, it is not always easy for third parties to agree upon what his conduct would be in a given case. And the uncertainty grows and the field of legitimate inquiry is widened when the proper function of the judge is stated. For there is a vast difference between a finding that a servant did not measure up to the standard fixed by “the reasonably prudent man” and a finding that the record necessitates the submission of such question to the jury.
The exclusive function of the jury and the necessity of the judge recognizing that duty was pointed out in the recent case of Applebaum v. U. S. (C. C. A.) 274 Fed. 43. Courts cannot usurp this function of the jury. They cannot place fact against fact, inference against inference, or determine the weight of either. Our single duty is to determine whether there is any evidence or inference from evidence, viewing such evidence and such inference most favorably to the plaintiff, that would justify a jury in finding that Keelor’s action, in leaving the engine cab while his coemployee was climbing over the top of the engine to make a needed repair, met the test set by the “reasonably prudent man.”
The evidence justifies this statement: No written or prescribed rules are shown that govern the conduct of the two employees while one or both were engaged in repair work. A condition arose which made it impossible to proceed without repairing the engine. The automatic bell ringer failed to function. It was contrary to law and would have constituted negligence on the part of the engineer to run the engine without repairing the bell ringer, or causing it to be repaired. One or the other employee was therefore required to investigate and determine whether it could be adjusted. It was no more the duty of the fireman than of the engineer to do so. Both, as willing servants, were chargeable with the duty of adjusting it without sending for a machinist, if it could reasonably be done. Before sending for the machinist, either might well have endeavored to locate the trouble.
The engine was taking water and plaintiff turned the water spout in the tank of the tender. He was then in a position where he could most readily ascertain why the automatic bell ringer failed to ring, and at the same time determine whether he could repair it. Whether there was a missing cotter pin or some other defect in the bell ringer or its attachment was at the time unknown. The engineer was equally ignorant of the reason for the failure of the ringer to function. Plaintiff asked the engineer for the monkey wrench to take with him on his investigation, and the engineer handed it to him.
In front of the engineer was a steam gauge that registered at this time 180 pounds pressure. At 205 the pop valve would lift, and steam would be emitted with such force and suddenness as to make the position of one on top the engine insecure and dangerous. Not only was plaintiff required to walk over this pop valve in going to and from the bell ringer, but in fixing the bell ringer he was in comparatively close proximity to it, and its sudden popping could not be viewed other than as a dangerous occurrence. The engineer had it within his power to prevent the valve from lifting. To do so he could open the door to the fire box or turn in a little cold water. Either act would have *386kept the pressure safely under 205 pounds. Plaintiff knew the engineer was in the cab, and he had a right to rely upon the assumption that the engineer would perform his duty.
Instead of remaining in the cab and lessening plaintiff’s risk by keep-: ing down the steam pressure, the engineer, without notifying plaintiff that he was going to leave the cab, and without knowing how long plaintiff would be on the engine, left the cab. The steam pressure, which could have been controlled by the engineer, rose; the danger point was reached; the pop valve popped, and a great mass of steam shot up. Plaintiff lost his balance, fell to the ground, and the loss of one leg was the toll.
The occurrence, the accident, the unfortunate result, were all due to the sudden escape of steam, which could have been controlled by the engineer, had he remained seated in his cab. Should he have’ foreseen it? Would our “reasonably prudent man” have left his post under, these circumstances ?
There are, it is true, many instances where the facts are so clear that the judge may say that none of the 12 jurors could fairly create a “reasonably prudent man” so far-sighted as to have anticipated that any injury would have resulted from the failure of one servant to do an, omitted act. But this is not one of them.